Citation Nr: 1115075	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for PTSD.  

The Board notes that, in his May 2008 claim for service connection, the Veteran requested service connection for PTSD.  In the November 2008 rating decision, the RO denied service connection for PTSD.  Nevertheless, given the evidence of record (including diagnoses of depressive disorder) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004)

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Board notes that the regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010).   

The Veteran contends that he has PTSD related to in-service stressors, including several stressors related to service in Vietnam.  His service personnel records confirm that he served in Vietnam from June 1970 to September 1971.  His Form DD 214 reflects that his military decorations include the Vietnam Service Medal.  In support of his claim for service connection, the Veteran submitted a May 2008 psychiatric evaluation from his private psychiatrist, Dr. H.J.  During the evaluation, the Veteran described in-service stressors, including being extremely scared upon arrival in Vietnam when his post was overrun with Vietnamese and seeing dead bodies.  The Axis I diagnoses following examination were PTSD, chronic, and major depressive disorder, moderate.  

The Veteran was afforded a VA examination to evaluate his claimed PTSD in August 2010.  He described being overcome by "sappers" on his first night in Vietnam, adding that there was a lot of shooting.  He reported that the thought occurred to him that he could be killed and he became nervous, vomited, ran, and hid.  He later added that he had the heaves from fear during this incident.  He also described coming under enemy fire while riding in a convoy.  Following examination, the psychologist opined that the Veteran did not meet the DSM-IV stressor criterion or the DSM-IV criteria for a diagnosis of PTSD.  The Axis I diagnosis was depressive disorder, not otherwise specified.  

As discussed above, the claim for service connection for PTSD includes a claim for service connection for any mental disability that may reasonably be encompassed by the reported symptoms.  See Clemons, supra.  While the August 2010 VA examiner diagnosed depressive disorder, she did not provide an etiological opinion regarding this diagnosis.  Because VA undertook to provide a VA examination to evaluate the claimed psychiatric disorder, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a new VA examination is warranted.  

In addition, the record reflects that there are outstanding treatment records pertinent to the claim on appeal.  In this regard, the August 2010 VA examiner noted that the Veteran received treatment for PTSD and major depression from his private psychiatrist, Dr. H.J., once about every three months since 2008.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  While records of treatment from Dr. H.J., dated from May 2008 to December 2008, have been associated with the claims file, the August 2010 VA examination report indicates that more recent records are available.  Accordingly, the AMC/RO should attempt to obtain all outstanding, pertinent treatment records from Dr. H.J.  

The August 2010 VA examiner also reported that the Veteran received his medical care at the Durham VA Medical Center (VAMC).  No VA treatment records are currently associated with the claims file.  As the claim is being remanded, any outstanding, pertinent VA treatment records should also be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
As a final matter, while a May 2008 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for PTSD, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for a psychiatric disorder.  Of particular interest are records of treatment from Dr. H.J, since December 2008, and any pertinent treatment records from the Durham VAMC.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2. The AMC/RO should provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Following examination of the Veteran and a review of the record, the psychologist or psychiatrist should identify any current psychiatric disability, to include depressive disorder.  In regard to any such diagnosed disability, the psychologist or psychiatrist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is related to service.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


